Exhibit 10.6 INCENTIVE STOCK OPTION AGREEMENT BIO- TECHNE CORPORATION 2 THIS AGREEMENT is made effective as of [● ], by and between Bio-Techne Corporation, a Minnesota corporation (the “Company”), and [● ] (“Participant”). W I T N E S S E T H: WHEREAS, Participant on the date hereof is a key employee or officer of the Company or one of its Subsidiaries; and WHEREAS, the Company wishes to grant an incentive stock option to Participant to purchase shares of the Company's Common Stock pursuant to the Company’s 2010 Equity Incentive Plan (the “Plan”); and WHEREAS, the Administrator of the Plan has authorized the grant of an incentive stock option to Participant and has determined that, as of the effective date of this Agreement, the fair market value of the Company's Common Stock is not less than $[● ] per share; NOW, THEREFORE, the parties to this Agreement hereby agree as follows: 1.
